Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 14,
2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00439-CV


                         LONNIE L. MOORE, Appellant

                                          V.

            BRAND ENERGY SERVICES, LLC, ET AL, Appellee

                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-52197


                  MEMORANDUM OPINION

      This is an appeal from an order signed March 14, 2018. On June 11, 2018,
appellant filed a notice of non-suit. We construe the filing as a motion to dismiss the
appeal. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is dismissed.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.